Electronically Filed
                                                              Supreme Court
                                                              SCWC-29593
                                                              25-FEB-2011
                                                              11:57 AM



                              NO. SCWC-29593


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



             BRUCE E. COX, Respondent/Plaintiff-Appellee


                                    vs.


           CARLYN D. COX, Petitioner/Defendant-Appellant



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (FC-D NO. 06-1-0096)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Acoba, J., for the court1
)


           The Application for Writ of Certiorari filed on

January 16, 2011 by Petitioner/Defendant-Appellant Carlyn D. Cox

is hereby accepted.

           DATED:    Honolulu, Hawai'i, February 25, 2011.

                                     FOR THE COURT:


                                     /s/ Simeon R. Acoba, Jr.


                                     Associate Justice



Steven L. Hartley and

Seth R. Harris (Hartley &

McGehee, LLC), on the

application for petitioner/

defendant-appellant.



      1

            Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy,

JJ., and Circuit Judge Del Rosario, assigned due to a vacancy.